On February 23, 2015, l'espondent, Wesley Alton Johnston, filed an application for termination of probation. Upon consideration thei'eof, the court finds that respondent has substantially complied with Gov.Bar R. V(21)(D) and with its order dated Apiil 2, 2009, in which the court suspended respondent for a period of one year with the entire suspension stayed on the conditions that respondent complete *1485a one-year period of monitored probation and complete six additional hours of continuing legal education in law-office management and accounting.
On consideration thereof, it is ordered by this court that the probation of respondent, Wesley Alton Johnston, Attorney Registration No. 0061166, last known business address in Poland, Ohio, is terminated.
It is further ordered that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be made as provided for in Gov.Bar R. V(17)(D)(2).